Title: From George Washington to the U.S. Senate, 9 December 1795
From: Washington, George
To: Senate


          
            Gentlemen of the Senate,
            United States December 9th 1795.
          
          I lay before you for your consideration a treaty of peace which has been negociated by General Wayne, on behalf of the United States, with all the late hostile tribes of Indians, North West of the river Ohio; together with the instructions, which were given to General Wayne, and the proceedings at the place of treaty.
          
            Go: Washington
          
        